Case: 11-30480     Document: 00511724527         Page: 1     Date Filed: 01/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 13, 2012
                                     No. 11-30480
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CYRIL J. ZARA, JR.,

                                                  Plaintiff-Appellant

v.

RODNEY J. STRAIN, JR., Sheriff of St. Tammany Parish,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:09-CV-3919


Before REAVLEY, SMITH and STEWART, Circuit Judges.
PER CURIAM:*
        Cyril J. Zara, Jr., a former pretrial detainee, appeals the summary-
judgment dismissal of his 42 U.S.C. § 1983 complaint against Sheriff Rodney
Strain. In his complaint, he alleged that Sheriff Strain, acting in his official
capacity, violated his Eighth and Fourteenth Amendment rights by failing to
protect him from being assaulted by fellow inmates. He argues that the evidence
in the record establishes a “direct and concrete link” between the conditions of
confinement and the injuries he suffered. Specifically, Zara contends that the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30480    Document: 00511724527       Page: 2    Date Filed: 01/13/2012

                                   No. 11-30480

evidence showed that on the day of the attacks, the jail was overcrowded, and he
was improperly housed with inmates of different security classifications.
      We review the grant of a motion for summary judgment de novo, applying
the same standards as the district court. Hill v. Carroll County, Miss., 587 F.3d
230, 233 (5th Cir. 2009). “The court shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).
      As a former pretrial detainee, Zara’s constitutional claims arise under the
Due Process Clause of the Fourteenth Amendment, which—like the Eighth
Amendment—places a duty on the State to protect against harm to persons in
its confinement. See Hare v. City of Corinth, 74 F.3d 633, 639 (5th Cir. 1996) (en
banc). In a case alleging an “episodic act or omission” of a jail official, as here,
Zara must show that the official acted with deliberative indifference to his
constitutional rights. Id. at 636 (citing Farmer v. Brennan, 511 U.S. 825 (1994)).
      We agree with the district court that Zara has failed to offer evidence
capable of showing that the complained-of policies or customs served as a moving
force behind the constitutional violation at issue or that his injuries resulted
from the execution of an official policy or custom. See, e.g., Spiller v. City of Tex.
City, Police Dep’t, 130 F.3d 162, 167 (5th Cir. 1997); Fraire v. City of Arlington,
957 F.2d 1268, 1281 (5th Cir. 1992). Accordingly, the judgment of the district
court is AFFIRMED.




                                          2